Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/7/2022, wherein claims 4, 7-9, 14-16 and 18-19 were amended; and claims 6, 12-13 and 17 were canceled. Claims 1-3 remain withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goertz et al. (US 7,063,822).
Regarding claim 14, Goertz discloses a container (See Fig. 1) comprising: a container body or cup (at 12 in Fig. 1) having an upper rim portion (at 44, which includes 24) having a first diameter, and a base portion (horizontal bottom wall of 12 in Fig. 1) having a second diameter less than the first diameter; and an inner wall (at 28 in Fig. 1) disposed within the container body, the inner wall having a rim (at 14/38 in Fig. 1) having a third diameter and a lower base (lower-most portion of 28) integral with the container base portion (the lower portion of 28 can be considered integral with the container base since both elements are connected to one another to form a single integral unit, as shown in Fig. 1 at 10) having a fourth diameter less than the third diameter, wherein a gap is formed between an outer wall of the base portion and the inner wall; and an upper wall (at 30) extending from the rim of the inner wall to the upper rim portion, the upper wall including at least one slot (34) disposed thereon; and at least one slot disposed on the upper wall; wherein the inner wall capable of receiving waste therein, and the upper wall at least one slot is capable of receiving at least one unused portable flosser therein, such that a first end of the unused portable flosser rests within the upper rim portion and above said at least one slot, and a second end of the portable flosser rests below said at least one slot and is suspended within the gap (similar to that shown at 64/34 in Fig. 3).
Regarding claim 15, Goertz discloses  a removable lid (16) having a diameter large enough to cover a rim of the upper rim portion (as shown in Fig. 1).
Regarding claim 18, Goertz discloses the inner wall lower base is separate and distinct from the outer wall base portion, and the gap between said inner wall base portion and said outer wall base portion expands between the inner wall lower base and the outer wall base portion (as shown in Fig.1).
Regarding claim 19, Goertz discloses at least one slot (34) comprising a plurality of slots that are radially disposed around the upper wall of the cup (as shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goertz et al. (US 7,063,822) as applied to claim 14 above.
Regarding claim 16, because Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide a hinge between a container and the lid is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to have modified the lid of Goertz to be hingedly attached to the container in order to prevent inadvertent loss of the lid.    
Regarding claims 20-21, Goertz discloses the claimed invention except for the specific material of the lid and body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the lid and body from any known packaging material such as plastic in order to have the desired impact resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 4, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goertz et al. (US 7,063,822).
Regarding claim 4, Goertz discloses a container (See Fig. 1) capable of holding portable flossers, comprising: an unused portable flosser (at 64) having a body with a first end (top end of 64) and a second end (bottom end of 64), the second end having a handle; a container body (at 12) having an upper rim portion (at 44) having a first diameter, and a base portion (horizontal bottom wall of 12 in Fig. 1) having a second diameter less than the first diameter; an inner wall (at 28) disposed within the container body capable of receiving waste therein, the inner wall having a rim (at 14/38 in Fig. 1) having a third diameter and a lower base (lower-most portion of 28) integral with the container base portion (the lower portion of 28 can be considered integral with the container base since both elements are connected to one another to form a single integral unit, as shown in Fig. 1 at 10) having a fourth diameter less than the third diameter, wherein a gap is formed between an outer wall of the base portion and the inner wall; an upper wall (at 30) extending from the rim of the inner wall to the upper rim portion; the upper wall including at least one opening (34) disposed thereon and sized for receiving the unused portable flosser, such that the second end of the plurality of unused portable flossers is disposed in the gap, and the first end of the plurality of portable flossers rests within the upper rim portion and above the at least one opening on the upper wall; and a removable lid (at 40) having a diameter large enough to cover a top edge or rim of the upper rim portion (See Fig. 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the container with a plurality of portable flossers in order to store enough portable flossers for multiple users. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, because Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide the first end of a portable flosser with a taught piece of floss is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to have provided the first end of the portable flossers of Goertz with a taught piece of floss in order to effectively floss between a user’s teeth.    
Regarding claim 5, because Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide a hinge between a container and the lid is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to have modified the lid of Goertz to be hingedly attached to the container in order to prevent inadvertent loss of the lid.    
Regarding claim 7, Goertz discloses the at least one opening comprises a plurality of openings (at 34 as shown in Fig. 2) radially disposed around the upper wall of the cup.
Regarding claim 8, Goertz discloses the inner wall lower base is separate and distinct from the base portion (as shown in Fig. 1).
Regarding claim 9, Goertz discloses the gap between said inner wall and said outer wall expands between the inner wall lower base and the outer wall base (as shown in Fig. 1).
Regarding claims 10-11, Goertz discloses the claimed invention except for the specific material of the lid and body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the lid and body from any known packaging material such as plastic in order to have the desired impact resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 6/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that the sterilization bath container 14 of Goetz similarly cannot extend to the base of the container 12, since the lower interior portion of the container includes a hygiene device storage unit 18, for storage of a retainer 62. 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the inner wall extending to the base portion of the container body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely define the lower base being integral with the container base portion. As described in the rejection above, the lower base (lower-most portion of 28) is considered integral with the container base since both elements are connected to one another to form a single integral unit (as shown in Fig. 1 at 10). With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that the Goetz reference does not teach or suggest an "upper rim portion" of claim 14. As amended, claim 14 teaches an upper rim portion having a first diameter which is greater than the base portion second diameter. As best shown in Fig. 2, an upper wall 40 is disposes between the upper rim portion 21 and the base portion 22. When portable flossers are placed within the openings 42 of the cup, the first end 61 rests above the opening 42 and within the upper rim portion 21, having a first diameter D1 greater than the second diameter D2. The openings 42 within the upper wall 40 are large enough to allow the second end 62 to extend therethrough but small enough to prevent the first end 61 from falling through the upper wall 40. Ref.: para. [0024]. The presently claimed invention thus allows for a base portion having a smaller diameter which can facilitate holding the smaller, handle portion of the portable flosser while simultaneously providing an upper rim portion which can facilitate a storage of the larger, U-shaped first end of the portable flossers. This is not taught or suggested by the Goetz references. 
Contrary to Applicant’s argument, Goetz discloses the upper rim portion (at 44 in Fig. 1) has a diameter greater than the diameter of the base portion (the horizontal portion at the bottom of 12 in Fig. 1). With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735